Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. The Applicant’s response to the office action filed on April 11, 2022 is acknowledged.
                                              Status of the Application
2. Claims 1-7, 9-10, 12, 14, 17-21, 23-26, 31 and 32 are pending under examination. Claims 8, 11, 13, 15-16, 22 and 27-30 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
                                                   Objection to claims
3.  Objection to the claims 7 and 21 has been withdrawn in view of the amendment.
                                          Claim Rejections - 35 USC § 103
4.      With reference to the rejection of claims under 35 USC 103 as being obvious over Farmer in view of Gao et al., the Applicant’s arguments were fully considered and found persuasive in-part. With reference to the rejection of claims 17-21 and 23-26, the Applicant’s arguments were found persuasive and the rejection of claims 17-21 and 23-26 is moot. With reference to the rejection of claims 1-7, 9-10, 12, 14 and 31-32, the Applicant’s arguments were found unpersuasive. With reference to the Applicant’s arguments drawn to cleaving and PCR amplification in Farmer reference do not teach primer extension step as claimed, the arguments were found unpersuasive because PCR comprises annealing primer to a target sequence and extension of primer. The cited paragraphs of Farmer teach said primer extension in PCR which is within the scope of the claim 1. Further, as noted in MPEP 2144 (R-5) the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). There is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. In the instant context, as discussed in the rejection Farmer teach cleaving and PCR amplification using a primer which is within the scope of the primer extension. Further, the broader scope of the primer extension does not exclude PCR amplification wherein primer annealing and extension is repeated. As discussed in the rejection modifying the method of Farmer with loop formation as taught by Gao et al. to have a reasonable expectation of success the modification would minimize nonspecific, off-target sequences. With reference to the Applicant’s  arguments drawn to targeted cleavage by Gao et al., the arguments were found unpersuasive because Gao et al. teach targeted cleavage of endogenous 5’ phosphorylated single strands (ssDNAs),  protecting non-phosphorylated target sequences and phosphorylated sgRNAs and said targeted cleavage is within the scope of the claims as presented and modifying the method of Mandel with the method of Gao would result in selective amplification of the target nucleic acid because Gao teach that ssDNAs without 5’-phosphorylation and 5’ phosphorylated sgRNA are protected by NgAGO by forming a loop when hybridized to a target double stranded nucleic acid (page 772, paragraph 2 under ‘discussion’ section) and such a modification is considered obvious over the cited prior art. For all the above the rejection of claims 1-7, 9-10, 12, 14 and 31-32 has been maintained.
                                      Nonstatutory Double Patenting
5. With reference to the rejection of claims under obviousness type of double patenting, the Applicant’s arguments were fully considered and found unpersuasive. With reference to the arguments drawn to the claims in the patent and Gao et al., the arguments were found unpersuasive because the claims in the patent disclose use of guide sequences and amplification of the target nucleic acid. As discussed above modifying the method of the claims with targeted cleavage of endogenous phosphorylated sequences using argonaute protein taught by Gao et al. would reduce the off-target sequences and improve the selective amplification of the target nucleic acids. Such a modification is considered obvious over the claims. For all the reasons the rejection has been maintained. 
Claim Rejections - 35 USC § 103-maintained
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           Claims 1-7, 9-10, 12, 17-21, 23-26 and 31-32 are rejected under 35 U.S.C. 103
as being unpatentable over Farmer et al. (US 2015/0225773) and Gao et al. (Nature
Biotechnology, Vol. 34 (7), page 768-773, published online May 02, 2016).
Farmer et al. teach a method of claim 1, 31-32, for amplifying a target double-
stranded nucleic acid comprising:
(a) providing a system having a guide nucleic acid, wherein the guide nucleic acid is a 5’
phosphorylated single-stranded nucleic acid or derivative thereof and an argonaute
protein or a variant thereof, wherein the guide nucleic acid contains a target specific
region complementary to a first region of a first strand of the target double-stranded
nucleic acid (para 0051);
(b) contacting the target-double-stranded nucleic acid with the system to form the first
region hybridized to the guide nucleic acid and a second region of a second strand of the target double-stranded nucleic acid is displaced from the first region (para 0052-
0057, 0042 indicates Ago nuclease cleaves DNA duplexes, RNA duplexes or DNA-RNA
duplexes and leaves the single strands un cleaved, which are displaced);
(c) hybridizing a primer complementary to the second region (para 0059, 0103);
(d) extending the hybridized primer with a polymerase to obtain a complementary
nucleic acid to the second strand (0059, 0103).
With reference to claim 2-4, Farmer et al. teach that the method further comprises
repeating the steps for one or more times. Wherein the target double stranded nucleic
acid is linearly or exponentially amplified (para 0059, 0064).
With reference to claims 5-6,  Farmer et al. teach that the double stranded
target nucleic acid is a dsDNA or dsRNA (para 0051, 0030).
With reference to claim 9, Farmer et al. teach that the guide nucleic acid is a single
stranded DNA of less than 25 nucleotides (para 0042, 0051).
With reference to claim 10, Farmer et al. teach that the first strand of the target double-stranded nucleic acid and first primer contains a universal sequence and the guide nucleic acid contains a complementary sequence to a region of the universal
sequence (para 0059, 0069).
   With reference to claim 12, Farmer et al. teach that the polymerase is a strand displacing polymerase (0088- 0065). 
           However, Farmer did not specifically teach loop formation by the target double-
stranded nucleic acid and the system comprising single strand guide sequence.
    Gao et al. teach a method for minimizing off-target sequences wherein Gao et al.
teach that Natronobacterium gregoryi argonaute (NgAgo) only binds to 5’-
phosphorylated ssDNA and cleaves 5’-phosphorylated ssDNA, but not 5’
phosphorylated sgRNAs (genomic RNA guide sequences) or ssDNA without 5’
phosphorylation (page 769, paragraph under subheading ‘NgAgo binds ssDNA……on
targets) and the 5’ phosphorylated sgRNA guides or ssDNA without 5’ phosphorylation
form loop when hybridized to the target nucleic acid because 5’ phosphorylated single
stranded RNA guides and ssDNA without 5’ phosphorylation bind to target double
stranded nucleic acid, wherein short single strand motifs guide the formation of a loop
(page 772, paragraph 2 under ‘discussion’ section).
         It would have been prime facie obvious to a person of ordinary skill in the art
before the effective filing date of the invention to modify the method of Farmer et al. with
NgAgo and the single stranded guide nucleic acid complex to form a loop with the target
double stranded nucleic acid as taught by Gao et al. to develop an improved sensitive
method for selectively reducing off-target sequences. The ordinary person skilled in the
art would have motivated to combine the method as disclosed by Farmer et al. with the
loop formation method of Gao et al. and have a reasonable expectation of success that
the combination of references would result in reducing the background nonspecific
sequences(off-target) because Gao et al. explicitly taught the NgAgo nuclease only act
on 5’-phosphorylated ssDNA, cleaves 5’-phosphorylated ssDNA and facilitate the
elimination of endogenous 5’-phosphorylated ssDNAs in mammalian cells wherein ssDNAs without 5’-phosphorylation and 5’ phosphorylated sgRNA are protected by
forming a loop when hybridized to a target double stranded nucleic acid (page 772,
paragraph 2 under ‘discussion’ section) such a modification of the method is considered
obvious over the cited prior art.
Nonstatutory Double Patenting-maintained
7.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/efs/guidance/eTD-info-I.jsp.
         Claims 1-7, 9-10, 12, 14, 17-21, 23-26 and 31-32 are rejected on the ground of
nonstatutory double patenting as being unpatentable over claims 1-24 of US patent
10,577,649 (hereafter ‘649) in view of Gao et al. (Nature Biotechnology, Vol. 34 (7),
page 768-773, published online May 02, 2016). Although the claims at issue are not
identical, they are not patentably distinct from each other because the instant claims 1-
6, 9-10, 12, 14, 17-21, 23-26 and 31-32 are entirely within the scope of the claims 1-24
of the patent ‘649, specifically the method steps of the instant claims 1 and 17,
comprising amplifying a double-stranded target nucleic acid comprising providing a first
system and a second system having a guide nucleic acid containing a target-specific
nucleotide region complementary to a first region of a first strand of the target double-
stranded nucleic acid; contacting the target double stranded nucleic acid with the to
form a loop comprises the first region hybridized to the guide nucleic acid and a second region of a second strand of the target double-stranded nucleic acid is displaced from
the first region hybridizing a primer comprising a complementary to the second region
and extending the hybridized primer with a polymerase to obtain a complementary
nucleic acid, repeating the steps one or more times are within the scope of the claims in
the patent ‘649. The double stranded nucleic acid comprise dsRNA or dsDNA as recited
in the instant claims 5- 6 and 19-20 reciting dsRNA are within the scope of the claims in
the patent ‘649. Further the dependent claims 2-4, 9-10, 12, 14,18-21, 23-26 are within
the scope of the claims in the patent ‘649. However, the claims in the patent ‘649 did not
teach 5’ phosphorylated guide nucleic acid, Argonaute protein or its derivative and loop
formation by the target double-stranded nucleic acid hybridization and the system
comprising single strand guide sequence.
      Gao et al. teach a method for minimizing off-target sequences wherein Gao et al.
teach that Natronobacterium gregoryi argonaute (NgAgo) only binds to 5’-
phosphorylated ssDNA and cleaves 5’ phosphorylated ssDNA, but not 5’
phosphorylated sgRNAs (genomic RNA guide sequences) or ssDNA without 5’
phosphorylation (page 769, paragraph under subheading ‘NgAgo binds ssDNA……on
targets) and the 5’ phosphorylated sgRNA guides or ssDNA without 5’ phosphorylation
form loop when hybridized to the target nucleic acid because 5’ phosphorylated single
stranded RNA guides and ssDNA without 5’ phosphorylation bind to target double
stranded nucleic acid, wherein short single strand motifs guide the formation of a loop
(page 772, paragraph 2 under ‘discussion’ section).
       It would have been prime facie obvious to a person of ordinary skill in the art
before the effective filing date of the invention to modify the method of claims in the patent ‘649 with the NgAgo and single stranded guide nucleic acid complex to form a
loop with the target nucleic acid as taught by Gao et al. to develop an improved
sensitive method for selectively reducing off-target sequences. The ordinary person
skilled in the art would have motivated to combine the method of the claims in the
patent ‘649 NgAgo and guide nucleic acid complex to form a loop with the target double
stranded nucleic acid as taught by Gao et al. and have a reasonable expectation of
success that the combination of references would result in reducing the background
nonspecific sequences (off-target) because Gao et al. explicitly taught the NgAgo
nuclease only acts on 5’-phosphorylated ssDNA ,cleaves 5’-phosphorylated ssDNA and
facilitate the elimination of endogenous 5’-phosphorylated ssDNAs in mammalian cells
and protect ssDNAs without 5’-phosphorylation and 5’ phosphorylated sgRNA by
forming a loop when hybridized to a target double stranded nucleic acid (page 772,
paragraph 2 under ‘discussion’ section) such a modification of the method of the claims
in the patent ‘649 is considered obvious over the cited prior art. 

                                                          Conclusion
           No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637